UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DONALD J. GUICHARD,

                      Plaintiff,
                                          MEMORANDUM AND ORDER
          -against-                       18-CV-4083(JS)(AYS)

10 JOHN DOES AND 10 JANE DOES IN
THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES, SUFFOLK COUNTY SHERIFF
CORRECTIONAL FACILITY AND A HOST
OF 10 OTHER OFFICERS,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Donald J. Guichard, pro se
                    19-A-1455
                    Downstate Correctional Facility
                    121 Red Schoolhouse Road
                    P.O. Box F
                    Fishkill, New York 12524

For Defendants:       No appearances.

SEYBERT, District Judge:

          On July 16, 2018, incarcerated pro se plaintiff Donald

J. Guichard (“Plaintiff”) filed a Complaint in this Court pursuant

to 42 U.S.C. § 1983 against unidentified officers alleged to work

at the Yaphank Correctional Facility and the “Suffolk County

Sheriff Correctional Facility” which the Court understands to be

the   Suffolk   County   Correctional   Facility   (“the   Jail”   and

collectively, “Defendants”).   However, Plaintiff did not remit the

filing fee nor did he file an application to proceed in forma

pauperis at the time he filed the Complaint.         Accordingly, by
Notice of Deficiency dated July 17, 2018 (“Notice”), Plaintiff was

instructed to either remit the filing fee or to complete and return

the    enclosed    in    forma    pauperis       application     and    the   required

Prisoner Litigation Reform Act authorization form (“PLRA”) within

fourteen (14) days from the date of the Notice in order for his

case to proceed.          (See Notice, Docket Entry 3.)                 On August 3,

2018, Plaintiff filed an application to proceed in forma pauperis

and a completed PLRA. (IFP Mot., Docket Entry 5.) Albeit untimely

filed, the Court accepts the application to proceed in forma

pauperis.

            Upon    review       of   the   declaration     in    support      of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.            See 28 U.S.C. § 1915(a)(1).                 Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED and

the Court ORDERS service of the Summonses and Complaint upon the

Defendants by the United States Marshal Service (“USMS”).

            However, the USMS will not be able to effect service of

the Summonses and the Complaint on the Defendants without more

information.       The Second Circuit has held that district courts

must   provide     pro   se   litigants         with   reasonable      assistance    in

investigating the identity of such “John Doe” defendants.                           See



                                            2
Valentin   v.   Dinkins,     121   F.3d   72,   75B76   (2d   Cir.   1997).

Accordingly, the Court ORDERS that the Clerk of the Court serve a

copy of the Complaint together with this Order on the Suffolk

County   Attorney.     The    Suffolk     County   Attorney’s   Office   is

requested to attempt to ascertain the full names of the Defendants,

who are all alleged to be employed by Suffolk County and who are

described in the Complaint and alleged to have interacted with

Plaintiff on March 19, 2018.       The Suffolk County Attorney’s Office

shall provide the Court and Plaintiff with the names and addresses

where these individuals can be served within thirty (30) days of

the date that this Order is served upon it.

           Once the information is provided to the Court by the

Suffolk County Attorney’s Office, Plaintiff’s Complaint shall be

deemed amended to reflect the full name of the unnamed Defendants,

Summonses shall be issued as to these Defendants, and the USMS

shall serve them.    The Suffolk County Attorney need not undertake

to defend or indemnify any of these individuals at this juncture.

This Order merely provides a means by which Plaintiff may properly

name and serve the unnamed Defendants as instructed by the Second

Circuit in Valentin.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith



                                     3
and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.



                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.

Dated:   June   6 , 2019
         Central Islip, New York




                                   4
